DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed August 26, 2019.
3. Claims 21-40 are pending in which claims 1, 14 and 18 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed August 26, 2019 and January 26, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached. 
Allowable Subject Matter
5. In view of a thorough search and examination of the present application and in light of the following:
Prior art searched and results reviewed; and
An update search on prior art conducted in domains (EAST, NPL-ACM, Google Searches, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.);
Claims 1-25 are allowed.
5.1. The following is the Examiner's statement of reasons for allowance:


Madama: “AUTOMATIC CONFIGURATION OF NEW COMPONENTS BY INFRASTRUCTURE MANAGEMENT SOFTWARE”, (U.S. Patent Application Publication US 20150271014 A1, filed March 23, 2015 07; and published September 24, 2015); and

Atkinson: “NETWORK GAMING SYSTEM MANAGEMENT”, (U.S. Patent Application Publication US 20050170892 A1, filed January 12, 2005; and published August 4, 2005).

Aosawa: “SYSTEM FOR AUTOMATICALLY CHANGING COMPUTER SYSTEM CONFIGURATION”, (U.S. Patent Application Publication US 20030055529 A1, filed September 6, 2002; and published March 20, 2003);

Creedon et al.: “MACHINE LEARNING BASED QUERY OPTIMIZATION FOR FEDERATED DATABASES”, (U.S. Patent 10896176 B1, filed February 15, 2018; and issued January 19, 2021, hereafter “Creedon”).

LIU et al.: “JOB MERGING FOR MACHINE AND DEEP LEARNING HYPERPARAMETER TUNING”, (U.S. Patent Application Publication US 20190392353 A1, filed June 21, 2018; and published December 26, 2019, hereafter “LIU”).

For the above references, Madama is dedicated to automatic configuration of new components by infrastructure management software for managing a cluster of nodes in a networked system includes detecting the presence of a new node as it is added into the network in which hardware configuration of the new node is automatically determined.

As per Atkinson, the reference relates to networked gaming devices for monitoring activity of the gaming devices and the players using the gaming devices as the devices are being played. A user can select from a number of data views and customize the views, thus ensuring that the desired information is updated at a pre-selected rate, or as the network allows and be available to the user.

Concerning Aosawa, the reference discloses a an automated configuration changing system of a computer system in which the operation of combining components making up a computer system  capable of controlling the configuration change by a configuration changing device. in order to determine the configuration, 

In respect of Creedon, the issued U.S. patent is dedicated to machine learning based query optimization for federated databases for processing queries in federated databases to further resolve the issues of integrating federated databases with query optimizers in order to develop improved techniques for optimizing queries performed in federated databases.

With respect to LIU, this is a co-owned reference published to the Applicant. As its title “Job Merging for Machine and Deep Learning Hyperparameter Tuning” implies, the reference is related to machine and deep learning hyperparameter tuning in a distributed computing system where the runtime metrics of each training iteration are collected to identify candidate jobs to merge during an execution phase the candidate jobs are merged together subsequent to each iteration boundary for execution during the execution phase.

It is established art on configuring nodes to join a cluster of computer nodes, or rejoining the cluster after reconfiguration of failing nodes. However, the configuration parameters were generally pre-defined or a fixed set, including 
However, after a detailed review of the references above, except the co-owned LIU reference, the references individually or combination teaches the subject matters of selecting database nodes for training a set of configuration models for forming a federated one for further determining performance indexes to recommend a set of parameters to configure a new database node that is to join the centerless network of an existing cluster of database nodes.
After a thorough searches conducted on the domain of EAST, NPL-ACM, Google Searches, NPL-IEEE, IP Discover, Google Patents, Google Scholar and searches results carefully reviewed, the Examiner is persuaded that the prior art did not fairly teach or suggest the subject matters recited, as a whole, in claims 1, equally applicable to claims 14 and 18. The claimed features of database configuration tuning as the combined subject matters highlighted below is distinct from prior art searched.

“selecting, by a computer, a set of database nodes having similar data factors in a centerless network of database nodes;
training, by the computer, configuration models corresponding to the set of database nodes using data parallelism;
combining, by the computer, trained configuration models corresponding to the set of database nodes to form a federated configuration model;
determining, by the computer, whether performance indicators corresponding to the set of database nodes are greater than a performance threshold level;
responsive to the computer determining that the performance indicators corresponding to the set of database nodes are greater than the performance threshold level, 
recommending, by the computer, a database configuration corresponding to the federated configuration model to a new database node; and
joining, by the computer, the new database node to the centerless network.”.

An update search on prior art in domains (EAST, NPL-ACM, Google Searches, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google Searches, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 1, 14 and 18. 

Claims in the groups (2-13), (15-17) and (19-25) are directly or indirectly dependent upon the independent claims 1, 14 and 18, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-25 are allowed.
References
6. The prior art made of record:
A. U.S. Patent Application Publication US-20050170892-A1.
B. U.S. Patent Application Publication US-20150271014-A1.
C. U.S. Patent US-10896176-B1.
D. U.S. Patent Application Publication US-20030055529-A1.
E. U.S. Patent Application Publication US-20190392353-A1. 
Conclusion
7. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Contact Information
8. Any inquiry concerning this communication or earlier communications 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 26, 2021